DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The recitation of “a sensor” in line 2 of claim 1 is not interpreted to be a positive recitation of the sensor because it occurs within the context of a functional limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toeckes et al. (US 2012/0222874).
Regarding claim 1, Toeckes teaches a firefighting system (par. 1; fig. 1), comprising: 
a base plate (40) comprising an opening (42) and configured to receive a sensor (fig. 2 - the base plate is configured such that a sensor can be attached); 
a top plate (54) spaced apart from the base plate (fig. 2, 3, and 5); 
a valve body (90) disposed between the base plate and the top plate (fig. 5); 
a plurality of guide rods (50) spaced around the base plate opening (fig. 2), disposed between the base plate and the top plate (fig. 2), and coupled to the base plate (fig. 2), the plurality of guide rods and the top plate configured to support vertical displacement of the valve body (par. 33, 34); 
an actuator (102/104/28) configured to vertically displace the valve body (par. 34); and 
a constant flow rate control system configured to control the actuator to adjust a valve aperture formed between the valve body and the base plate (par. 38).
Regarding claim 2, Toeckes teaches the firefighting system described regarding claim 1,  and further wherein the actuator is disposed between the base plate and the valve body (fig. 2) and is configured to provide position feedback as to the position of the valve body (par. 39).
Regarding claim 4, Toeckes teaches the firefighting system described regarding claim 1,  and further wherein the control system is configured to monitor actuator position input data, sensor input data, or a combination thereof to control the actuator.
Regarding claim 8, Toeckes teaches the firefighting system described regarding claim 1,  and further comprising a processor configured to send a command to adjust the actuator to change a size of the valve aperture (par. 38).
Regarding claim 9, Toeckes teaches the firefighting system described regarding claim 1,  and further wherein the control system comprises a processor configured to send a command to vertically displace the valve body to a predetermined position (par. 38).
Regarding claim 10, Toeckes teaches a firefighting system, comprising: a base plate (40) comprising an opening (42) to release firefighting material, wherein a shape of the base plate is configured to facilitate release of the firefighting material (par. 29, 40; fig. 2 - the base plate has a ring shape with an opening); a top plate (54) spaced apart from the base plate (fig. 2, 3, and 5); a valve body (90) coupled to the base plate (fig. 2, 3, and 5); a plurality of guide rods (50) disposed between the base plate and the top plate (fig. 2), the plurality of guide rods and the top plate configured to support vertical displacement of the valve body (par. 33, 34); and an actuator (102/104/28) disposed between the base plate and the valve body (fig. 2) to vertically displace the valve body (par. 34).
Regarding claim 11, Toeckes teaches the firefighting system described regarding claim 10,  and further wherein the base plate comprises a chamfered surface between an inner edge of the base pate and an outer frame of the base plate (see annotated fig.).
Regarding claim 12, Toeckes teaches the firefighting system described regarding claim 10,  and further wherein the base plate comprises a tapered surface between an inner edge of the base pate and an outer frame of the base plate (see annotated fig.).
Regarding claim 15, Toeckes teaches the firefighting system described regarding claim 10, and further wherein a top end (end of cable 28) of the actuator is coupled to the valve body (par. 33, 34).

    PNG
    media_image1.png
    479
    531
    media_image1.png
    Greyscale

Regarding claim 16, Toeckes teaches the firefighting system described regarding claim 10, and further comprising an actuator mount (77/84) configured to receive the actuator (par. 33, 34; fig. 2).
Regarding claim 17, Toeckes teaches the firefighting system described regarding claim 16, and further wherein the actuator mount is coupled to the valve body (par. 33; fig. 2 - element 84 is attached to the valve body).
Regarding claim 18, Toeckes teaches the firefighting system described regarding claim 16, and further wherein the actuator mount is coupled to the base plate (par. 34; fig. 2 - element 77 is attached to the base plate).
Regarding claim 19, Toeckes teaches the firefighting system described regarding claim 10, and further wherein the valve body comprises an upper portion (75) having a first diameter and a lower portion (62) having a second diameter larger than the first diameter (fig. 3 - the lower portion has a second diameter at 95 that is larger than the upper portion).
Regarding claim 20, Toeckes teaches the firefighting system described regarding claim 10, and further wherein the valve body comprises a conical shape (fig. 2 - at 62).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toeckes in view of Casals (US 8,356,676).
Regarding claim 3, Toeckes discloses the firefighting system described regarding claim 1.  Toeckes does not further disclose wherein the sensor provides a pressure, volume, weight, or a combination thereof applied by material above the base plate.
Casals teaches a firefighting system comprising a container (2) comprising an opening (fig. 3) and having a sensor (73) received therein (fig. 3), wherein the sensor provides a volume of the material above the opening (col. 4, ln. 27).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Toeckes to further include a sensor in the opening of the baseplate that provides a volume of the material above the opening, as taught by Casals, since this would provide the operator of the system with an indication of the amount of firefighting fluid remaining in the system.  
Regarding claim 5, Toeckes discloses the firefighting system described regarding claim 1.  Toeckes does not further disclose wherein the control system is further configured to determine a material volume disposed within a bucket of the system, a flow rate of material released from the bucket, or a combination thereof.
Casals teaches the firefighting system described regarding claim 3 and further comprising a constant flow rate control system (71) configured to determine a material volume disposed within a bucket of the system (col. 4, ln. 24-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Toeckes to further configure the control system to determine a material volume disposed within a bucket of the system, as taught by Casals, since this would provide the operator of the system with an indication of the amount of firefighting fluid remaining in the system.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toeckes in view of Powers et al. (US 2005/0087651).
Regarding claim 6, Toeckes discloses the firefighting system described regarding claim 1.  Toeckes does not further disclose a display configured to display a position of the valve body, a material pressure, a material height, a material volume, a material percent remaining, or a combination thereof.
Powers teaches a firefighting system (fig. 1) comprising a fluid container (2) having an opening in a bottom surface (fig. 4), a valve (3) controlling the size of the opening in order to distribute the fluid (fig. 5), and a display (par. 40; fig. 10) configured to display a material volume (par. 28, 40 - “load cell indicator”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Toeckes to further include a display configured to display a material volume as taught by Powers since this would provide a means for indicating the amount of firefighting fluid remaining to the operator.  
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toeckes in view of Arvidson et al. (US 6,085,586).
Regarding claim 7, Toeckes discloses the firefighting system described regarding claim 1.  Toeckes does not further disclose a display configured to display a flow rate of material released by the firefighting system.
Arvidson teaches a firefighting system (col. 2, ln. 59-60; fig. 1) comprising a fluid delivery system (fig. 1)  with a container (10) for a firefighting liquid (col. 2, ln. 62-63) and a display (44) configured to display a flow rate of material released by the firefighting system (col. 3, ln. 48-54).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Toeckes to further include a display configured to display a flow rate of material released by the firefighting system, as taught by Arvidson, since this would allow the operator of the system to monitor the rate at which the fluid is being discharged so that it can be better controlled for dispersal over a larger area.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toeckes in view of Erwin (US 1,508,173).
Regarding claim 13, Toeckes teaches the firefighting system described regarding claim 10.  Toeckes does not further disclose wherein the base plate further comprises a groove configured to receive a surface of the valve body.
Erwin teaches a firefighting system (p. 1, ln. 5-7; fig. 1) comprising a base plate (6), a top plate (10) spaced apart from the base plate (fig. 1); and a valve body (9) disposed between the base plate and the top plate (fig. 1); and wherein the base plate further comprises a groove (fig. 1 - formed by the annular bead 8) configured to receive a surface of the valve body (p. 1, ln. 98-100; fig. 1).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Toeckes to further comprise a groove configured to receive a surface of the valve body, as taught by Erwin, since this was known to provide a seat for reception of the valve (Erwin - p. 1, ln. 98-100) which will aid is positioning the valve properly relative to the opening in the closed position.  
Regarding claim 14, Toeckes in view of Erwin discloses the firefighting system described regarding claim 13,  and further wherein the surface of the valve body comprises elastomeric material (62, see par. 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaufman et al. (US 6,125,942), Foy et al. (US 5,320,185), and Powers (US 3,661,211) all teach firefighting systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752